 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MARIA CABRERA,                                 No. 2: 18-cv-02821-KJM-EFB
11                      Plaintiff,
12    v.                                             AMENDMENT TO THE
                                                     SCHEDULING ORDER
13    HOME DEPOT U.S.A., INC.,
14                      Defendant.
15

16
                   The parties jointly request (ECF No. 15) to amend dates in the scheduling order
17
     (ECF No. 8). Good cause appearing, the court GRANTS this request, as follows:
18                  Description                     Existing Date              New Date
19    Discovery Cutoff                         November 18, 2019        February 18, 2020
      Expert Disclosures                       February 18, 2020        May 19, 2020
20    Supplemental Expert Disclosures          May 17, 2020             June 16, 2020
21    Completion of Expert Discovery           May 15, 2020             August 14, 2020
      All Dispositive Motions Hearing Date     July 24, 2020            November 6, 2020
22

23   This amendment does not alter any other portions of the amended scheduling order (ECF No. 8).

24                 IT IS SO ORDERED.
25
     DATED: January 7, 2020.
26

27                                                   UNITED STATES DISTRICT JUDGE
28
                                                     1
